COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-260-CV
 
  
IN 
RE GLENDON M. WHITE                                                        RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied. This court has no jurisdiction to mandamus 
a district clerk unless the clerk is interfering with our appellate 
jurisdiction. See Tex. Gov’t 
Code Ann. § 22.221(a)-(b) (Vernon 2004) (court of appeals may only issue 
writ of mandamus against district and county judges or as necessary to enforce 
jurisdiction of appellate court).  That is not the case here.  
Accordingly, relator's petition for writ of mandamus is denied.
  
  
                                                                  PER 
CURIAM
 
 
 
PANEL 
B: WALKER, HOLMAN, and MCCOY, JJ.
 
DELIVERED: 
August 3, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.